722 N.W.2d 483 (2006)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Kenneth B. HUBER, a Minnesota Attorney, Registration No. 164355.
No. A06-1758.
Supreme Court of Minnesota.
October 12, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kenneth B. Huber committed professional misconduct warranting public discipline, namely, that during settlement negotiations in a workers' compensation *484 matter, respondent suggested that he may subpoena claimant's wife and ask her to testify regarding an irrelevant videotape obtained by respondent's client which was potentially embarrassing to the claimant, in violation of Minn. R. Prof. Conduct 4.4 (2005) and 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Kenneth B. Huber is publicly reprimanded. Respondent shall pay the sum of $900 in costs under Rule 24, RLPR. BY THE COURT:
/s/
Helen M. Meyer
Associate Justice